Citation Nr: 1714678	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-21 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Atuyotan, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from January 1997 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  The Veteran requested a Travel Board hearing, but withdrew the request in August 2014.  

The Board observes that, as discussed in detail below, the RO denied service connection for a personality disorder (claimed as a psychological condition) in September 1998, February 2004 (claimed as a mental disorder), and February 2009; and denied service connection for PTSD in February 2009.   The Veteran currently filed a claim of service connection for depression in December 2009.  The Board considers the claim to be a petition to reopen as the Veteran is ultimately seeking service connection for a psychiatric disorder, however diagnosed, due to his military service.  As the pertinent evidence shows diagnoses of other psychiatric disorders, the issue has been characterized to include other psychiatric conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

Irrespective of the RO's action, the Board has a jurisdictional responsibility to determine whether a previously denied claim is properly reopened.   See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the instant claim for service connection regarding a psychiatric disorder is characterized as one to reopen. 


FINDINGS OF FACT

1.  By unappealed September 1998, February 2004, and February 2009 rating decisions for a personality disorder (claimed as a psychological condition and a mental disorder); and a February 2009 rating decision for PTSD, the RO denied the Veteran's claims of  service connection.

2.  Evidence received after the September 1998, February 2004, and February 2009 rating decisions relate to unestablished facts necessary to substantiate the claim of service connection for a psychiatric disorder and raises a reasonable possibility of substantiating the underlying claim.

3.  The Veteran's sole psychiatric diagnosis while in service was emotionally unstable personality disorder.

4.  There is no competent evidence that the Veteran has a diagnosis of PTSD. 

5.  The Veteran's current psychiatric disability, to include major depressive disorder, was not manifest in service; his current psychiatric disability is not shown to be attributable to service.


CONCLUSIONS OF LAW

1.  The RO's September 1998, February 2004, and February 2009 denials of service connection for personality disorder (claimed as a psychological condition), and the February 2009 denial of service connection for PTSD are final.  38 U.S.C.A. § 7105 (West 2004); 38 C.F.R. § 3.104 (2016); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2016).

2.  Evidence received since the final September 1998, February 2004, and February 2009 rating decisions is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  A personality disorder is not a disease or injury within the meaning of the law providing compensation.  38 C.F.R. §§ 3.303, 4.9 (2016).

4.  An acquired psychiatric disorder, to include PTSD and major depressive disorder, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As to the issue of reopening the claim for a psychiatric disorder to the extent favorable, VCAA considerations are not necessary.  

In considering the claim on the merits, VCAA notice was provided in March 2010 on the underlying claim of service connection.  He was notified that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  Thus, the duty to notify has been met.  

Regarding the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim. 38 U.S.C.A. § 5103A (a), (b), and (c).  He was afforded the opportunity for a hearing before the Board, but withdrew his request in August 2014.  The RO has also obtained his service treatment and personnel records, and his available VA treatment records.  In August 2008, the RO attempted to obtain medical records from the Dallas Veteran Center, which indicated no record of the Veteran as a patient.  In August 2008, the RO further reported the Dallas VA Medical Center did not have any of the Veteran's records (as earlier reported by the Veteran) from March 1998 to April 2004.  The Dallas VA Medical Center informed the RO that one record was discovered in their database, but was retired.  The RO noted the Veteran was a no show for several appointments, from 1998 to April 2004.  In September 2008, a formal finding was made concerning the unavailability of medical records from the North Texas Veterans Health Care System (NTVHCS) for records from March 1998 to April 2004.  Moreover, in September 2008, a formal finding of unavailability of medical records was also made by the RO, regarding the Dallas Vet Center, for records from January 2004 to September 2008.  The Veteran has not identified any additional pertinent evidence that is outstanding and available.

Further, to assist the Veteran in substantiating his claim, VA has conducted necessary medical inquiry in an effort to provide evidence for the claim.  38 U.S.C.A. § 5103A (d).  The Veteran was afforded a VA medical examination in July 2010 and February 2015.  The Board finds the examinations and opinions are adequate to decide the claim because they were based on consideration of the Veteran's medical history and described the disability in sufficient detail.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

The Board finds that all procedures to obtain medical records for the Veteran were properly performed.  Evidence of written and verbal efforts to obtain the records are in the file.  All efforts to obtain all outstanding medical information have been exhausted.  Further attempts to obtain any medical records are futile and based on the facts presented in the Veteran's claim file, any outstanding medical records are not available.  

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist.

II.  New and Material

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  See Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

As noted, the Veteran's claims for service connection for PTSD and a personality disorder (claimed as a psychological condition) were denied in September 1998, February 2004, and February 2009 rating decisions as the disabilities either were not shown by the evidence as in the case of PTSD, or were not shown to be a disability subject to service connection as in the case of a personality disorder.  The Veteran was notified of these denials but did not appeal nor submit evidence within the one year appeal period.  The decisions were, therefore, final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran filed a December 2009 claim seeking service connection for a psychiatric disability again (namely depression), which resulted in a July 2010 rating decision denying entitlement to service connection for depression on the basis that his condition was not incurred in or caused by service.  In reviewing the evidence received since the final February 2009 rating decision, the Board finds that it is new and material to reopen a claim of service connection for a psychiatric disability.  In particular, the statement of the Veteran's treating VA medical provider in August 2010 and July 2014 related to the unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  The statements indicate a diagnosis of a depressive disorder which are attributable to the Veteran's period of service.  This evidence was not previously considered by the RO in 1998, 2004, or 2009.  Hence, this evidence is not cumulative.  Moreover, this evidence is pertinent to the underlying element of a relationship between a current disability and service.  Accordingly, reopening of the claim of service connection for an acquired psychiatric condition is warranted.

As the Board has determined that new and material evidence has been submitted with regard to the claim of service connection for an acquired psychiatric disorder, to include PTSD and depression, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits regarding this issue.  It is noted that the RO has already considered the Veteran's claim on the merits.  Accordingly, the Board finds that he would not be prejudiced by its review of the merits of the claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board now proceeds to consider the claim of service connection on a de novo basis. 

III.  Personality Disorder

As noted in the introduction above, the Veteran claims entitlement to service connection for an acquired psychiatric disability.  In light of the Veteran's in-service diagnosis of a personality disorder, the Veteran's appeal warrants consideration of whether service-connection may be granted for a personality disorder.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three factors: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Crucially however, a personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.

The medical evidence of record shows that the Veteran was diagnosed with emotionally unstable personality disorder while in service and was discharged from the military on account of it.  Current medical records do provide a diagnosis of a personality disorder with Cluster B traits.  The July 2010 and February 2015 VA examiners diagnosed the Veteran with severe alcohol use disorder and personality disorder with Cluster B traits and later distinguished the Veteran's currently diagnosed mental disorders from the in-service diagnosis.

It is noted that congenital and developmental defects, including personality disorders, are not considered diseases for VA purposes.  See 38 C.F.R. § 3.303 (c) (2016).  A defect of congenital, familial or hereditary origin, such as a personality disorder, by its very nature preexists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995);  Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). Therefore, the presumption of sound condition at service entrance does not attach in the case of a personality disorder.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002);  Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Morris v. Shinseki, 676 F.3d 1346, 1354-56 (Fed. Cir. 2012) (finding that the presumption of soundness is not relevant with respect to personality disorders because personality disorders are not diseases or injuries and thus not compensable).  In this case, no acquired psychiatric disorder is shown to be superimposed on or in any way related to the personality disorder.  38 C.F.R. § 4.127 (2015); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  Therefore, service connection is not warranted as per this discussion. 
Further, the diagnoses over the years have continued to include alcohol abuse. However, alcohol abuse disorder cannot be service connected as a direct result of service, and while it may be on a secondary basis, service connection for a psychiatric disorder that may have caused or aggravated the alcohol abuse is denied herein.  Therefore, service connection for any alcohol abuse disorder is not warranted.  See 38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. § 3.301 (a) (2016) (service connection may not be granted for alcohol abuse on the basis of service incurrence or aggravation);  see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (determining that alcohol abuse may be service connected if the alcohol abuse disability was acquired as secondary to, or as a symptom of, a service-connected disability). 

Simply put, VA compensation may not be paid for a personality disorder, as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  So, generally speaking, a personality disorder is not service connectable as a matter of express VA regulation. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Therefore, to the extent the evidence of record requires the Board to consider whether service-connection may be warranted for the Veteran's previously diagnosed personality disorder, the Board must deny that aspect of the Veteran's psychiatric disability claim as a matter of law.

IV.  Other Acquired Psychiatric Disorders

Legal Criteria

As previously noted, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.   See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Psychoses are chronic diseases for VA compensation purposes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309;  see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, while a demonstration of symptom continuity could support a nexus between a psychosis and service, it is insufficient to establish a nexus between PTSD or major depressive disorder and service.  

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

Factual Background and Analysis

Service treatment records do not show any complaints, treatment, or diagnosis of  a psychiatric diagnosis other than the personality disorder discussed above.  The Board acknowledges that the Veteran was diagnosed with emotionally unstable personality disorder, but notes that his separation examination reports indicate that his psychiatric evaluation was normal except for a personality disorder.

VA examination reports of July 2010 and February 2015 show the Veteran was given a diagnosis of severe alcohol use disorder and personality disorder with Cluster B traits.  VA treatment records in the file show he had a diagnosis of major depressive disorder.

With respect to a claim of service connection for PTSD, as noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  The Veteran is not shown to have a diagnosis of PTSD.  In the absence of satisfactory proof that the Veteran has a current diagnosis of PTSD, there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With respect to the Veteran's diagnosed major depressive disorder by his treating VA medical provider (but not the VA examiner), there is no evidence of psychiatric disability other than a personality disorder in service or for many years thereafter. There is no documentation of any related problems during service or for many years thereafter.  The service separation examination revealed a normal psychiatric evaluation and records of a major depressive disorder are not shown until years later.  While the Board notes that the Veteran filed a service connection claim for a psychiatric claim immediately after service, there is no indication that he was diagnosed with major depressive disorder for a number of years, and the VA medical examinations in July 2010 and February 2015 assert that manifestations of such a condition did not begin in service or immediately after service.  

Although the Veteran was diagnosed with emotionally unstable personality disorder and his VA treatment provider in a July 2014 opinion stated the Veteran's depression most likely overlapped with symptoms and difficulties that led to the diagnosis of personality disorder NOS while in service, the February 2015 VA examiner's findings which were consistent with those findings of the 2010 VA examination are more probative and should be afforded more weight.  The VA examiner stated the Veteran exhibits a history of credibility issues and omissions with respect to self-reported history beginning prior to his service.  The Veteran was disciplined for fraudulent enlistment service as he did not disclose two prior arrests on his enlistment documentation.  The examiner further states that the Veteran was actively intoxicated during the exam.  Also, the examiner reported the Veteran does not meet the criteria for a diagnosis of depressive disorder or any other independent mood disorder.  As noted, the Veteran's excessive alcohol use and mood associated with his personality disorder are likely contributors to the Veteran's reported mood disturbances both in service and currently.  Due to the examiner's concerns regarding the Veteran's credibility, it was difficult to fully assess the Veteran's impairment, in that there were varying accounts of his history in self-reporting.  The examiner concluded that the Veteran does not meet the criteria for major depressive disorder.  The examiner based this finding on a review of the Veteran's entire medical record, DSM-5 and DSM-IV criteria, and other professional guidelines.

The Board has considered the pertinent evidence of record, and acknowledges that there exists conflicting medical evidence that weighs both for and against the Veteran's claim of service connection, on a direct basis.  As noted above, the record contains statements from a treating VA psychologist and psychiatrist, as well as two VA examiners.  Each has discussed, to varying degrees of thoroughness, detail, and certitude, whether the claimed disability is service connected.  In assessing the probative value of the medical opinions in the record, greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

Here, the Veteran's treating psychologist in August 2010 and the same  psychologist and a psychiatrist in April 2014 provide favorable opinions that are consistent with each other.  The consensus among the psychologist and psychiatrist is that the Veteran's depressive disorder is at least as likely to have been an appropriate diagnosis during the Veteran's time in the Navy.  However, the VA examiners, after a thorough review of the Veteran's medical record, and after a complete psychological evaluation, stated the Veteran has a severe alcohol disorder and personality disorder with Cluster B traits.  

In addition, it is notable that on the Veteran's July 2010 and February 2015 VA examinations he reported inconsistent accounts of his history.  Also, the Veteran was disciplined for assaulting his commander, and used ship phones without permission.  The Board finds that the inconsistencies between the Veteran's statements made since service and those made during the course of his claim for compensation benefits weighs heavily against his credibility as to the claimed acquired psychiatric disorder, however diagnosed.  The Board has considered and weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal, if any, probative value.  See Waters v. Shinseki, 601 F.3d1274 (2010).  In summation, there is no reliable evidence linking the Veteran's acquired psychiatric disorder, including PTSD and major depressive disorder, to service.

Moreover, the weight of the evidence reflects that the Veteran's major depressive disorder is unrelated to his service.  Although the July 2014 VA treating medical providers' opinion clearly concluded that the Veteran's major depressive disorder at least as likely to have been an appropriate diagnosis during the Veteran's time in service, the VA examinations of July 2010 and February 2015 are of more probative value than the psychological opinion presented.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  The Veteran's credibility was a factor in regards to the favorable opinions, but the Board finds that he is not credible; the VA examiners conducted comprehensive examinations and their opinions were based on facts in the record.  Whereas, the VA treating providers did not cite to pertinent facts concerning the Veteran's overall medical history to support their conclusions.  

The weight of the probative evidence is against a finding that the Veteran's major depressive disorder is related to his service, including his in-service symptoms related to a personality disorder.  The July 2010 and February 2015 VA examinations demonstrate that the Veteran does not have a diagnosis of any major depressive disorder.

The Board thus finds the 2010 and 2015 VA examinations are adequate to decide the Veteran's claim and are against the claim.  In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim.


Finally, VA must give due consideration to all pertinent lay, as well as medical, evidence. 38 U.S.C.A. § 1154 (a).  In statements the Veteran maintained that disability compensation is warranted for service connection for depression.  As a layperson the Veteran is competent to offer an opinion on a simple medical condition.   See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competency is a legal concept in determining whether lay or medical evidence may be considered - in other words, whether the evidence is admissible as distinguished from weight and credibility, which involves a factual determination going to the probative value of the evidence (i.e., does the evidence tend to prove a fact, once the evidence has been admitted).   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

Competency of the Veteran's lay statements or opinions is limited to inferences that are rationally based on his perception and do not require specialized education, training, or experience.  While he is competent to describe his symptoms, whether the disability is service connected cannot be determined by the Veteran based on inferences gained by his own personal knowledge, perceived through the use of his senses without specialized knowledge, education, or experience.  It is not argued or shown that he is otherwise through specialized education, training, or experience to offer an opinion on the questions of fault on the part of VA or whether an event was or was not reasonably foreseeable.  Moreover, he is not qualified to opine on questions regarding medical etiology, such as the cause of depression.  For these reasons, the Board rejects the Veteran's lay statements as competent evidence to substantiate the claim.


For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for an acquired psychiatric disability and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b).


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a psychiatric disorder is reopened.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, a personality disorder, and major depressive disorder is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


